Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows (see also MPEP 2106):

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.



 defines a system embodying functional descriptive material (i.e., a computer program or computer executable code). Claim 13 defines program embodying functional descriptive material (i.e., a computer program or computer executable code).  However, the claim does not define a “computer-readable medium or computer-readable memory” and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on “computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.

Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  
Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 7 and 10-13 are rejected under 35 USC 103 as being unpatentable over Schmidt-Richberg et al. (“Landmark-driven parameter optimization for non-linear image registration”) in view of Volz et al. (“Targeted Contrast-Enhanced Ultrasound for Inflammation Detection: A Review of Current Evidence”, Journal of Diagnostic Medical Sonography, 2017).
With respect to claim 1, Schmidt-Richberg et al. teach a parameter setting unit configured to:  determine measured positions of the markers in each image of a series of more than two images acquired using an imaging unit (Section 2.1, lines 1-3, where the positions of the anatomical landmarks obtained using the method in 2.1.1 and 2.1.2 are the recited measured position of the markers and where  Ii M are the image series)., and  perform an optimization procedure to determine an optimized value of the at least one parameter on the basis of deviations between the measured positions of the markers as determined in the images and calculated positions of the markers as determined on the basis of the images by means of the tracking procedure using a variable value of the at least one parameter(Section 2.2.1, lines 1-6, where the positions of the landmarks Ii M obtained after the registration of 2.2 correspond to the recited calculated positions of the markers, where the registration method in 2.2 is seen as the recited tracking procedure, where the optimized parameter \alpha is the recited at least one parameter. The TRE formula describes the recited deviations between the measured positions and the calculated positions), and 
a tracking unit configured to track the position of the anatomic structurF and IM corresponds to a position tracking of the anatomic structure).  
      	Schmidt-Richberg et al. do not teach that marker is Implanted marker
      	Volz et al. teach targeting biological marker using ultrasound contrast agent (Page 103 Introduction last paragraph).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to Implant marker in the method of Schmidt-Richberg  et al.
      	The suggestion/motivation for doing so would have been that to easily identify point of interest.
Therefore, it would have been obvious to combine Volz et al. with Schmidt-Richberg  et al.to obtain the invention as specified in claim 1.

With respect to claim 2, Schmidt-Richberg et al. teach that the series of images and the further images are acquired using the same imaging unit or imaging units of the same type (Section 2.3, lines 1,2).  

With respect to claim 6, Schmidt-Richberg et al. teach that the at least one parameter comprises an elasticity parameter quantifying an elasticity of the at least one anatomic structure (Section 2.2, lines 4-7).  

With respect to claim 7, Schmidt-Richberg et al. teach that the tracking procedure involves a deformable image registration between each of the further images and a reference image on the basis of a deformation vector field, the deformation field being regularized on the basis of a filter function, and wherein the at least one parameter comprises a parameter of the filter function (Section 2.2 lines 1-2 about the deformation field and lines 3-6 about the regularization based on a filter function).  

With respect to claim 10, Schmidt-Richberg et al. teach that the optimized value of the at least one parameter is determined by minimizing a cost function depending on differences between the measured positions of the markers and the calculated positions of the implanted marker(Section 2.2.1 and its first equation).  

With respect to claim 11, Volz et al. teach the images are two-dimensional or three-dimensional ultrasound images (Page 103 Introduction last paragraph).  


With respect to claim 12, claim 12 is rejected same reason as claim 1 above.
With respect to claim 13, claim 12 is rejected same reason as claim 1 above.

Claims 3-5 and 8-9 are rejected under 35 USC 103 as being unpatentable over Schmidt-Richberg  et al. (“Landmark-driven parameter optimization for non-linear image registration”) in view of Volz et al. (“Targeted Contrast-Enhanced Ultrasound for Inflammation Detection: A Review of Current Evidence”, Journal of Diagnostic Medical Sonography, 2017) and in further view of Somphone et al. (“FAST MYOCARDIAL MOTION AND STRAIN ESTIMATION IN 3D CARDIAC ULTRASOUND WITH SPARSE DEMONS”, 2013 IEEE 10th International Symposium on Biomedical Imaging).
 With respect to claim 3, Schmidt-Richberg et al. and Volz et al. teach all the limitations of claims 1 and 7 as applied above from which claims 3 and 8 respectively depend.
      	Schmidt-Richberg et al. and Volz et al. do not teach that the tracking procedure comprises smoothing the images by applying a smoothing filter and wherein the at least one parameter comprises a filter parameter of the smoothing filter.  
      	Somphone et al. teach the tracking procedure comprises smoothing the images by applying a smoothing filter and wherein the at least one parameter comprises a filter parameter of the smoothing filter (Gaussian filtering) (Page 1183, 3. sparse Demoms).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to apply smooth filter in the method of Schmidt-Richberg  et al. and Volz et al.
      	The suggestion/motivation for doing so would have been that to solve each registration problem by minimizing an energy.
Therefore, it would have been obvious to combine Somphone et al. with Schmidt-Richberg et al. and Volz et al. to obtain the invention as specified in claim 3.

With respect to claim 4, Somphone et al. teach that the filter parameter specifies an amount of smoothing (Page 1183, 3. sparse Demoms).
With respect to claim 5, Somphone et al. teach that the smoothing filter is configured as a Gaussian filter and wherein the filter parameter corresponds to a standard deviation of the Gaussian filter(Page 1183, 3. sparse Demoms).

With respect to claim 8, Somphone et al. teach that the deformable image registration is carried out on the basis of a demons algorithm, particularly on the basis of a sparse demons algorithm(Page 1183, 3. sparse Demoms).

With respect to claim 9, Somphone et al. teach that the filter function corresponds to a Gaussian filter and the at least one parameter comprises a standard deviation of the Gaussian filter (Page 1183, 3. sparse Demoms).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663